___________

                                    No. 95-3888
                                    ___________

Chad Robert Kjeldahl,                    *
                                         *
              Appellant,                 *
                                         *
     v.                                  *
                                         *
Daniel Glickman, in his official *
capacity as Secretary of the             *   Appeal from the United States
United States Department of              *   District Court for the
Agriculture; Michael Dunn, in            *   District of Minnesota.
his official capacity as                 *        [UNPUBLISHED]
Administrator of the Farmers             *
Home Administration; Janice              *
Dailey, in her official capacity *
as Minnesota State Acting                *
Director of the Farmers Home             *
Administration,                          *
                                         *
              Appellees.                 *


                                    ___________

                     Submitted:     June 7, 1996

                           Filed:   June 12, 1996
                                    ___________

Before FAGG, BOWMAN, and HANSEN, Circuit Judges.
                               ___________

PER CURIAM.

     Chad Robert Kjeldahl appeals from the district court's1 grant of
summary judgment to defendants in this action arising out of a proposed
lease of farmland subject to a conservation easement.       We affirm.


     Kjeldahl argues, as he did below, that 7 U.S.C. § 2002 permits




       1
       The Honorable James M. Rosenbaum, United States District
Judge for the District of Minnesota.
transfers of conservation easements between federal agencies only where the
previous owner's or operator's rights expired, that because he was a
participant in the Farmers Home Administration (FmHA) leaseback/buyback
program his rights had not expired, and that, accordingly, section 2002
prohibits     the    FmHA   from   including    in   Kjeldahl's   proposed   lease   a
conservation easement assigned to the Fish and Wildlife Service (FWS).
Kjeldahl also argues that an FmHA letter concerning his father indicates
Consolidated Farm and Rural Development Act, Pub. L. No. 87-128, § 335(b)
1961 U.S.C.C.A.N. (87 Stat.) 358, precludes Executive Order 11990 from
authorizing    the    transfer     of   conservation   easements   between   federal
agencies.


     This court reviews de novo a grant of summary judgment, applying the
same standards as the district court.            See Sierra Club v. Robertson, 28
F.3d 753, 760 (8th Cir. 1994).             This court also reviews de novo the
district court's interpretation of statutes.           Rifkin v. McDonnell Douglas
Corp., 78 F.3d 1277, 1280 (8th Cir. 1996).


     We agree with the district court that the conservation easement is
lawful.   The imposition of the conservation easement in favor of the United
States, to be administered and managed by the FWS pursuant to Executive
Order 11990, is not inconsistent with Kjeldahl's buyback/leaseback rights.
See Harris v. United States, 19 F.3d 1090, 1093-94 (5th Cir. 1994).                  We
also reject as meritless Kjeldahl's claims regarding section 335(b) and the
FmHA letter concerning his father.


     Accordingly, we affirm the judgment of the district court.




                                          -2-
A true copy.


     Attest:


           CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-